MEMORANDUM **
Jim Dale Davis appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition challenging his first-degree murder convictions. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we reverse and remand.
Davis contends that the district court erred by dismissing his petition as time-barred under 28 U.S.C. § 2244(d), in light of our holding in Patterson v. Stewart, 251 F.3d 1243, 1245-47 (9th Cir.2001). We conclude and the government concedes that Davis is correct. We therefore reverse the decision of the district court and remand for further proceedings.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.